Case: 17-13473   Date Filed: 08/03/2018   Page: 1 of 6


                                                       [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-13473
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:16-cv-00259-WTH-CAS



MONIQUE NICOLE DAMES,

                                                           Plaintiff-Appellant,

                                   versus

COMMISSIONER OF
SOCIAL SECURITY,

                                                          Defendant-Appellee.
                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                             (August 3, 2018)

Before WILSON, MARTIN and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 17-13473     Date Filed: 08/03/2018   Page: 2 of 6


      Monique Dames appeals the district court’s order affirming the decision of

an administrative law judge to terminate her supplemental security income

benefits, pursuant to 42 U.S.C. § 423(f). In 2006, the Social Security

Administration found Dames to be disabled because she met the criteria for an

affective or mood disorder under Listing 12.04(C). In this case, the ALJ

determined Dames had medically improved and was no longer disabled as of

January 2011. Dames argues the ALJ erred in finding her no longer disabled

because she presently meets the amended version of Listing 12.05(B), which

addresses intellectual disability. After careful review, we affirm.

                                          I.

      “When, as in this case, the ALJ denies benefits and the [Appeals Council]

denies review, we review the ALJ’s decision as the Commissioner’s final

decision.” Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001). The ALJ’s

legal conclusions are reviewed de novo. Lewis v. Barnhart, 285 F.3d 1329, 1330

(11th Cir. 2002) (per curiam). The ALJ’s factual findings will not be disturbed so

long as they are “supported by substantial evidence.” Lewis v. Callahan, 125 F.3d
1436, 1439–40 (11th Cir. 1997). “Substantial evidence is more than a scintilla and

is such relevant evidence as a reasonable person would accept as adequate to

support a conclusion.” Id. at 1440.




                                          2
                Case: 17-13473      Date Filed: 08/03/2018      Page: 3 of 6


                                              II.

       An ALJ may terminate a claimant’s benefits upon finding there has been

medical improvement in the claimant’s impairments related to the claimant’s

ability to work and the claimant “is now able to engage in substantial gainful

activity.” 42 U.S.C. § 423(f)(1). Medical improvement is defined as “any

decrease in the medical severity of impairment(s) present at the time of the most

recent favorable medical decision that you were disabled.” 20 C.F.R.

§ 404.1594(c)(1). This determination must be based on medical evidence showing

an improvement in the symptoms, signs, or laboratory findings associated with the

impairments. 1 Id.

       In this appeal, Dames argues there is no substantial evidence of medical

improvement in her conditions. However, Dames does not challenge the

conclusion that she experienced medical improvement sufficient to no longer

qualify as disabled under Listing 12.04(C). Instead, as a result of IQ tests

       1
         The ALJ conducts a multi-step evaluation to determine whether disability benefits
should be terminated. See 20 C.F.R. § 404.1594(f). Dames’s challenge is to the ALJ’s finding
on the second step, which addresses whether the claimant has an impairment or combination of
impairments that meets or equals an impairment listed in Appendix 1 of 20 C.F.R. § 404 subpart
P. See 20 C.F.R. § 404.1594(f)(2). To meet the criteria for a condition in the Listing of
Impairments, a claimant must be diagnosed with a condition included in the Listings, and she
must provide medical reports documenting the specific criteria of the condition, including the
duration of the condition. Wilson v. Barnhart, 284 F.3d 1219, 1224 (11th Cir. 2002) (per
curiam). For a condition to equal a listing, “the medical findings must be at least equal in
severity and duration to the listed findings.” Id. (quotation omitted). When the claimant has
multiple impairments and, standing alone, none meet the criteria for a listed impairment, the
Commissioner will review all of a claimant’s impairments to determine whether together they
medically equal a listed impairment. Id.

                                              3
              Case: 17-13473     Date Filed: 08/03/2018   Page: 4 of 6


performed in 2006, she argues she qualifies under Listing 12.05(B), as amended in

2017, and that there has been no medical improvement related to that Listing.

      Under the version of Listing 12.05 in effect at the time of the ALJ’s decision

to terminate Dames’s benefits, “a claimant must at least (1) have significantly

subaverage general intellectual functioning; (2) have deficits in adaptive behavior;

and (3) have manifested deficits in adaptive behavior before age 22.” Crayton v.

Callahan, 120 F.3d 1217, 1219 (11th Cir. 1997). A claimant must also meet one of

the four sets of criteria found in 12.05(A), (B), (C), and (D) to show her

impairments are severe enough to meet or equal Listing 12.05. See 20 C.F.R. pt.

404, subpt. P, app. 1, 12.05 (effective May 18, 2015).

      Amended Listing 12.05 simplified the four sets of criteria into two alternate

criteria in subsections 12.05(A) and (B). 20 C.F.R. pt. 404, subpt. P, app. 1, 12.05.

As relevant here, the amendment simplified the IQ score requirement to a full-scale

score of 70 or less or a full-scale score of 71–75 accompanied by a verbal or

performance IQ score of 70 or below. Id. at 12.05(B). Dames argues she meets

the intellectual disability requirements of the amended version of Listing 12.05(B)

based on IQ tests performed in 2006 that found she had a full-scale score of 62, a

verbal score of 70, and a performance score of 57.

      This Court’s review is limited to determining whether the ALJ’s decision is

supported by substantial evidence and correctly applied the law. Barnhart, 285


                                          4
                Case: 17-13473       Date Filed: 08/03/2018      Page: 5 of 6
F.3d at 1330. That of course requires us to decide whether remand is required

because of a change in the law after the ALJ’s decision. In this case, Dames

argues under a post-decision amendment to Listing 12.05, so we must decide

whether the amended version applies on review in federal court. When Listing

12.05 was amended, the Social Security Administration stated the amended rules

“will apply . . . to new applications filed on or after the effective date of the rules,

and to claims that are pending on or after the effective date.” Revised Medical

Criteria for Evaluating Mental Disorders, 81 Fed. Reg. 66,137, 66,138 (Sept. 26,

2016). The regulation explained in more detail how this would work for claims

before the Administration and for claims before the courts. For claims before the

Administration, the amended rules would apply “after their effective date, in any

case in which [the Commissioner] make[s] a determination or decision.” Id. at

66,138 n.1. As for claims before courts, the Administration “expect[ed] that

Federal courts will review [its] final decisions using the rules that were in effect at

the time [the Commissioner] issued the decisions.” 2 Id. Given the regulation’s

own terms of applicability, we decline to remand for evaluation of Dames’s

disability under the amended Listing 12.05.




       2
          Upon receiving a case on remand, the Commissioner would apply the amended rules in
its decisions. Revised Medical Criteria for Evaluating Mental Disorders, 81 Fed. Reg. at 66,138
n.1.
                                               5
               Case: 17-13473     Date Filed: 08/03/2018    Page: 6 of 6


      The pleadings are not clear about whether Dames challenges any other

aspect of the ALJ’s and the district court’s decisions. Assuming she challenges the

ALJ’s finding that her medical improvement meant she no longer met or medically

equaled any listed impairment, this decision was supported by substantial

evidence. The record contained evidence showing Dames was only mildly

restricted in her daily life; had only moderate difficulties in social functioning; and

had only moderate difficulties with regard to concentration, persistence, or pace.

      AFFIRMED.




                                           6